Citation Nr: 9905723	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-08 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased (compensable) rating for 
Hodgkin's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1969 to June 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO) July 1995 rating decision 
which denied an increased (compensable) rating for his 
service-connected Hodgkin's disease.  In July 1997, the case 
was remanded to the RO for additional development of the 
evidence.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  His Hodgkin's disease is in remission and is not 
currently symptomatic; subjective complaints of weakness, 
pain, and numbness of the left upper extremity are not shown 
to be attributable to his Hodgkin's disease.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation of the 
veteran's Hodgkin's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 4.117, 
Diagnostic Code 7709 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded in 
that it is capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  This finding is based on his assertion 
that disability associated with his service-connected 
Hodgkin's disease has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992); King v. Brown, 5 Vet. App. 
19 (1993).  Once determined that a claim is well grounded, VA 
has a statutory duty to assist in the development of evidence 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Pertinent 
clinical data have been associated with the file, including 
current data sufficient to address the merits of the 
veteran's claim.  Thus, the Board is satisfied that the 
statutory duty to assist has been met in this case.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for Hodgkin's disease, as 
secondary to Agent Orange exposure in Vietnam, was granted by 
August 1994 RO rating decision, and a 100 percent rating was 
assigned for a period of one year from the date of the 
veteran's September 7, 1998 claim (service connection for 
Hodgkin's disease was previously denied by December 1988 
rating decision, as that disability was then not considered 
to be associated with Agent Orange exposure); since October 
1, 1989, his service-connected Hodgkin's disease has been 
rated noncompensable.

The veteran's Hodgkin's disease was initially diagnosed 
during emergency room treatment, necessitating a biopsy of 
the left axillary lymph node, at the St. Joseph Cancer Center 
in April 1988.  

A May 1988 letter from G. Fogel, M.D., reveals a diagnosis of 
left arm deep vein phlebitis, possibly related to his 
radiation therapy or "previous injection."  Dr. Fogel 
indicated that this should resolve spontaneously, but that 
mild symptomatology could continue for up to one year, 
particularly if the veteran overused his left arm.

Medical records from the St. Joseph Hospital from April 1988 
to June 1991 reveal 
intermittent follow-up treatment associated with the 
veteran's Hodgkin's disease.  On examination 10 days after 
the April 1988 surgery, there was no evidence of palpable 
cervical or supraclavicular lymph nodes or masses in 
Waldeyer's ring; the left axilla had a large mass with a 
healing biopsy site over it, but there was no arm edema or 
other local abnormality; neurological examination showed no 
focal findings.  Clinical impression was stage 1B lymphocyte 
predominant Hodgkin's disease.  The veteran underwent 
radiation therapy from April 25 to September 14, 1988.  On 
examination in October 1988, he indicated that he was back at 
work, ate well and was gaining weight, had no fevers, night-
sweats or lymphadenopathy, and generally felt the best he had 
in a long time.  The clinical impression was stage 1B 
lymphocyte predominant Hodgkin's disease, free of disease on 
clinical examination.  In November 1988, it was indicated 
that he had night-sweats of uncertain significance.  Clinical 
impression in June 1991 was pathologic stage 1B lymphocyte 
predominant Hodgkin's disease, "three years NED" (no 
evidence of disease).  

On VA medical examination in January 1994, the veteran 
indicated that he frequently experienced flu-symptoms, 
anxiety, and joint pain and stiffness.  On examination, there 
were no abnormalities involving his skin; there were no 
palpable lymph nodes with the exception of small shoddy 
inguinal nodes, probably because of his comparable lack of 
subcutaneous fat.  In pertinent part, Hodgkin's disease, 
status post radiation therapy, was diagnosed.  

Medical records from Lovelace Health Systems from May to 
November 1994 reveal treatment associated with symptoms of 
cold, including chills, runny nose, and drenching night-
sweats.  In May 1994, a somewhat tender and seemingly swollen 
lymph node was noted in the left inguinal region and slightly 
down the thigh.  It appeared that this abnormality was 
associated with his eyes and dermatological inflammation.  

On VA hematologic examination in November 1995, the veteran 
indicated that abduction of his left arm was associated with 
pain, which he reportedly experienced since the 1988 left 
axillary lymph node biopsy, frequent episodes of elevated 
temperature, and occasional night-sweats.  He denied anemia, 
weight loss, pruritus, or having noticed any masses 
adenopathy (with the exception of left femoral lymph node 
noted in 1994).  On examination, there was no lymphoid tissue 
detected in Waldeyer's ring, but a soft, mobile, 1 x 2 
centimeters left femoral node was noted.  X-ray study of the 
chest revealed no evidence of lymphadenopathy or parenchymal 
disease.  The examiner's assessment was that there was no 
clear-cut evidence of Hodgkin's disease, but the history of 
night sweats and persistent left femoral node were worrisome, 
and unexplained macrocytic red cell indices required 
evaluation.

On VA neurological examination in December 1995, the veteran 
indicated that he experienced numbness, tingling, and 
decreased sensation in his hands and pain in his left 
shoulder and elbow.  On examination, there was no adenopathy 
in the neck; the left elbow and shoulder were painful on 
motion and when lifting heavy objects; there was no evidence 
of weakness, fasciculations, or atrophy, and coordination was 
normal.  Status post Hodgkin's disease with numbness and 
weakness in the left upper extremity was diagnosed.  The 
examiner indicated that the veteran appeared to have pain in 
his elbow and shoulder, preventing normal activity, but 
muscles in the entire left arm appeared normal; it was 
difficult to determine the extent of any numbness, but 
reflexes did not appear to have been involved.  

At a May 1997 Travel Board hearing, the veteran testified 
that he experienced cold-symptoms, including runny nose, 
elevated temperature, and night-sweats, fatigue, and weakness 
on a daily basis, noting that his weight fluctuated 
frequently.  Reportedly, he also experienced weakness, 
immobility, loss of sensation, and numbness involving his 
left upper extremity.  He believed that his symptomatology 
was related to Hodgkin's disease because he experienced it 
since his Hodgkin's disease treatment in 1988.  

VA outpatient treatment records from November 1995 to July 
1998 reveal November and December 1995 treatment associated 
with left shoulder and elbow pain, which the veteran 
reportedly experienced since his Hodgkin's disease treatment 
in 1988.  On examination in December 1995, it was indicated 
that no peripheral neuromuscular dysfunction of the left arm 
and shoulder could be demonstrated.  On examination on July 
16, 1998, it was indicated that he was not on any medication, 
and that he did not currently experience night-sweats or 
other symptoms attributable to Hodgkin's disease.  It was 
noted that his left inguinal lymph node, diagnosed in 1994-
95, resolved spontaneously.  Hodgkin's disease, in remission, 
was diagnosed.

Pursuant to Board remand, VA medical examination was 
conducted in July 1998, including a thorough review of the 
entire claims folder and pertinent history.  The veteran 
indicated that he experienced episodic fevers and drenching 
night-sweats for several years after his radiation therapy in 
1988, but since 1994, he no longer experienced night-sweats 
or fevers; reportedly, he felt "generally better" than he 
did a few years earlier; his current complaints were chiefly 
associated with ongoing symptoms of left arm weakness.  At 
the time of the examination, he was reportedly employed as an 
assistant to a printer but his duties were limited because of 
his inability to lift or hold heavy objects.  Reportedly, he 
did not undergo any surgeries and was not hospitalized since 
1988, did not receive medical treatment for Hodgkin's disease 
since 1995, and was not currently on any medication.  Based 
on contemporaneous examination and a review of the medical 
evidence of record, the pertinent diagnoses were history of 
stage 1B Hodgkin's disease, in apparent remission; and, sense 
of subjective pain and weakness in the left upper extremity 
(for which "correlates" were not discovered on recent 
physical examination or electromyography study in December 
1995).  According to the veteran's history and a review of 
the claims folder, the examiner indicated that the Hodgkin's 
disease appeared to be in remission and "not contributing to 
symptoms which [the veteran] had at the present time;" and, 
he probably did not have ongoing care nor surveillance for 
Hodgkin's disease since 1988 (except for one follow-up visit 
in 1994 with findings of no evidence of pathologic 
adenopathy, documenting normal vitamin B12 and folate levels 
at a time when he was noted to have macrocytic red cells).  
The examiner explained that stage 1B Hodgkin's disease 
treated with total lymphoid irradiation stands a 73 percent 
chance of cure and, given the fact that 10 years had passed 
since the disease was diagnosed and treated in this case, the 
veteran had a very good chance of cure, and he was probably 
beyond the period of time at which he was at significant risk 
of developing a second malignancy.  Thus, the examiner 
concluded that his disease "appears to be in remission and 
not contributing to his present symptoms."

During pendency of this appeal, the VA Schedule of Ratings 
for the hemic and lymphatic system was amended, effective 
June 6, 1996.  Consistent with the decision in Marcoux v. 
Brown, 10 Vet. App. 3, (1996), holding that a liberalizing 
regulatory change during pendency of a claim must be applied 
if it is more favorable to the claimant, and if the Secretary 
has not enjoined retroactive application, Id. at 6, citing 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), the version 
of the criteria for the hemic and lymphatic system most 
favorable to the veteran must be applied. 

The RO has evaluated the veteran's increased rating claim 
under both the pertinent rating criteria in effect prior to 
June 6, 1996, and thereafter.  The Board will also evaluated 
his claim under both.  

Currently, the veteran's service-connected Hodgkin's disease 
is rated under 38 C.F.R. § 4.117, Diagnostic code 7709, 
Hodgkin's disease, and a noncompensable rating is assigned.  
Under Diagnostic Code 7709 in effect after June 6, 1996, a 
100 percent rating is warranted for Hodgkin's disease when 
the disease is active or during a treatment phase.  Note to 
Diagnostic Code 7709 provides that 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six moths after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastasis, the disease is to be rated on 
residuals.

Under Diagnostic Code 7709 in effect prior to June 6, 1996, a 
100 percent rating was of application for acute (malignant) 
or chronic types of Hodgkin's disease with frequent episodes 
of high or progressive fever or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion, or severe anemia with marked general weakness.  A 
60 percent rating was warranted if there was evidence of 
general muscular weakness with loss of weight and chronic 
anemia, or secondary pressure symptoms such as marked 
dyspnea, edema with pains and weakness of extremity, or other 
evidence of severe impairment of general health.  A minimum 
30 percent rating was of application if there was evidence of 
occasional low-grade fever, mild anemia, fatigability or 
pruritus.  Note to Diagnostic Code 7709 provided that 100 
percent rating would be continued for one year following 
cessation of therapeutic procedure.  If no local recurrence 
or invasion of other organs would then be shown, the disease 
was to be rated based on residuals.  

38 C.F.R. § 4.31 provides that in every instance where the 
rating schedule does not provide a zero percent evaluation, a 
zero percent evaluation will be assigned if the criteria for 
a compensable rating have not been met.

Based on the entire evidence of record, as discussed above, 
the Board finds that a compensable rating for the veteran's 
service-connected Hodgkin's disease is not warranted under 
the rating criteria in effect prior to or since June 6, 1996.  
Although he repeatedly reported (and sought medical treatment 
for) symptoms of cold and flu, fever, night-sweats, general 
weakness, fluctuating weight, pain, numbness, and impaired 
sensation in his left upper extremity since his radiation 
treatment in 1988, attributing such symptoms to his Hodgkin's 
disease, objective clinical records fail to show any support 
for such contentions.  Moreover, on recent medical 
examinations in July 1998, he indicated that he no longer 
experienced recurrent fever or night-sweats and was not 
taking any medication, only complaining of ongoing symptoms 
of left upper extremity weakness and numbness; he also denied 
ongoing outpatient treatment, or hospitalizations or 
surgeries since 1988.  Most importantly, a VA examiner opined 
in July 1998, based on his review of the entire clinical 
record, pertinent history, and contemporaneous examination, 
that the veteran's Hodgkin's disease was in remission and was 
not productive of any symptomatology.  Thus, the entirety of 
the evidence does not provide a basis for a compensable 
rating of this disability based either on the "old" or 
"new" Diagnostic Code 7709, as discussed above.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  The Board notes that a claim of an extraschedular 
rating requires consideration in the first instance by the 
Under Secretary for Benefits (formerly Chief Benefits 
Director) or Director, Compensation and Pension Service and, 
therefore, the Board does not have jurisdiction to address 
the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  See Floyd v. Brown, 9 Vet.App. 88, 94-96 (1996) 
(although applicability of § 3.321(b)(1) was addressed by the 
RO in conjunction with the veteran's claim of total 
disability rating based on individual unemployability due to 
service-connected disability, it was not specifically 
addressed with regard to the veteran's claim of an increased 
rating for Hodgkin's disease).

Nevertheless, as indicated above, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although the veteran made general contentions regarding 
the inadequacy of the rating assigned his service-connected 
Hodgkin's disease, suggesting that there was correlation 
between his subjective symptoms of weakness and fatigability, 
he has not advanced any arguments which would indicate that 
his is an exceptional case warranting a referral thereof to 
the RO for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1); the entire record before the Board 
does not reveal that he required frequent periods of 
hospitalization associated with his Hodgkin's disease, nor 
has he demonstrated a marked loss of employment on account 
thereof.  

The Board stresses that the preponderance of the evidence is 
against the veteran's increased rating claim, and it presents 
no question as to which of two evaluations should be applied.  
Thus, the provisions of 38 C.F.R. § 4.7 (1998) are 
inapplicable.


ORDER

An increased (compensable) rating for Hodgkin's disease is 
denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

